Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 5/11/2022 have been considered by the Examiner.
Claims 17 and 23 are amended. No claims are canceled or newly added. Claims 17-28 are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17-20, 22-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brockelman (U.S. Patent Application Publication No. 20210030356) in view of Koo (U.S. Patent Application Publication No. 20080275727) and Kupersmith (U.S. Patent Application Publication No. 20190304604).
Regarding claim 17, Brockelman teaches a method performed by at least one computer processor executing computer program instructions stored on at least one non- transitory computer-readable medium, the method comprising: 
(A) receiving data representing a plurality of opinions of a plurality of products [P 40] (Brockelman teaches receiving feedback regarding a plurality of medicines or treatments, any of which are interpreted as a first product, from a plurality of patients),
(C) in response to the determination of (B), generating, based on the data representing the plurality of opinions of the first product, recommendation data representing a recommendation that a first user use the second product [P 40] (Brockelman teaches recommending a medicine or treatment, which is interpreted as a second product, to a user based on the received feedback data; note that Brockelman teaches receiving feedback regarding a plurality of medicines and recommending one; thus, Examiner interprets the recommended medicine to be the second product, and any of the non-recommended products to be the first product),
the generating comprising: 
generating a profile of the first user based on a subset of the data representing the plurality of opinions of the plurality of products [P 62, 81] (Brockelman teaches generating user accounts and that the account may include the feedback data); 
Brockelman may not explicitly teach:
(B) determining that a combination of ingredients of a second product is similar to a combination of ingredients of the first product; 
However, Koo teaches:
(B) determining that a combination of ingredients of a second product is similar to a combination of ingredients of the first product [P 24-31] (Koo teaches identifying products with common ingredients); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for economical representation of products using intelligence clustering as taught by Koo with the Method and system for capturing patient feedback for a medical treatment taught by Brockelman with the motivation of simplifying product selection processes for a patient or user [Koo, P 4].
Brockelman and Koo may not explicitly teach:
the receiving comprising scraping data from a plurality of web pages to generate the data representing the plurality of opinions of the plurality of products; 
training a neural network using the profile of the first user and profiles of a plurality of users other than the first user; and 
applying the neural network to the profile of the first user to generate the recommendation data.
However, Kupersmith teaches:
the receiving comprising scraping data from a plurality of web pages to generate the data representing the plurality of opinions of the plurality of products [P 60] (Kupersmith teaches aggregating data using a web scraper); 
training a neural network using the profile of the first user and profiles of a plurality of users other than the first user; and applying the neural network to the profile of the first user to generate the recommendation data [P 94, 98, 180-181] (Kupersmith teaches training and applying machine learning models to generate recommendations).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Computer-implemented system and method for guided assessments on medication effects as taught by Kupersmith with the method taught by Brockelman and Koo with the motivation of improving healthcare practice, enhancing patient outcomes, reducing health system risks, and reducing m medical system costs [Kupersmith, P 39].
Regarding claim 18, Brockelman, Koo, and Kupersmith teach the method of claim 17, wherein the data representing the plurality of opinions of the first product comprises data representing a plurality of reviews of the first product by a plurality of users [P 40] (Brockelman teaches product feedback from a plurality of patient, which is interpreted as a plurality of reviews).  
Regarding claim 19, Brockelman, Koo, and Kupersmith teach the method of claim 17, wherein (B) comprises determining that the first product and the second product share at least a minimum number of ingredients in common [P 3] (Koo teaches determining that products have at least one common ingredient).  
Obviousness for combining the teachings of Brockelman, Koo, and Kupersmith is discussed above for claim 17 and is incorporated herein.
Regarding claim 20, Brockelman, Koo, and Kupersmith teach the method of claim 17, wherein (B) comprises determining that the first product and the second product were manufactured by the same manufacturer [P 24-25] (Koo teaches determining that products are the same brand, which is interpreted as having the same manufacturer).  
Obviousness for combining the teachings of Brockelman, Koo, and Kupersmith is discussed above for claim 17 and is incorporated herein.
Regarding claim 22, Brockelman, Koo, and Kupersmith teach the method of claim 17, wherein the data representing the plurality of opinions of the first product includes data representing an opinion of the first product and data representing an opinion of the second product [P 40] (Brockelman teaches receiving feedback regarding a plurality of medicines and recommending a medicine of those which correspond to received feedback; thus, Brockelman teaches that the opinion data includes data representing opinions of the first and second products).  
Regarding claim 23, the claim is analogous to claim 17, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 17. 
Regarding claim 24, the claim is analogous to claim 18, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 18. 
Regarding claim 25, the claim is analogous to claim 19, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 19. 
Regarding claim 26, the claim is analogous to claim 20, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 20. 
Regarding claim 28, the claim is analogous to claim 22, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 22. 

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brockelman (U.S. Patent Application Publication No. 20210030356) in view of Koo (U.S. Patent Application Publication No. 20080275727) and Kupersmith (U.S. Patent Application Publication No. 20190304604) as applied to claim 17 above, and further in view of Robinson (U.S. Patent No. 8108255).
Regarding claim 21, Brockelman, Koo, and Kupersmith may not explicitly teach the method of claim 17, wherein the data representing the plurality of opinions of the first product does not include any data representing an opinion of the second product.
However, Robinson teaches the method of claim 17, wherein the data representing the plurality of opinions of the first product does not include any data representing an opinion of the second product [Col 1 L 45-62] (Robinson teaches data regarding products that do not yet have reviews).
  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Robinson with teaching of Brockelman, Koo, and Kupersmith since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the opinion data of the secondary reference(s) for the opinion data of the primary reference(s). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 27, the claim is analogous to claim 21, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 21. 


Response to Arguments
Applicant’s Remarks filed 5/11/2022 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 5/11/2022.

35 U.S.C. 101 Remarks
1.	Regarding Applicant’s remarks addressing previous 35 USC 101 rejections [Applicant Remarks Pg. 7-8], in light of the present amendments these rejections have been withdrawn. Specifically, newly added limitations relating to training and applying neural networks integrate the abstract idea into practical application and provide significantly more than the abstract idea.

35 U.S.C. 103 Remarks
2.	Regarding Applicant’s remarks addressing the newly added limitations [Applicant Remarks Pg. 9], the Examiner has applied new art to the claims at the present time. Specifically, Kupersmith (U.S. Patent Application Publication No. 20190304604) is now relied on to teach limitations relating the training and applying neural networks and data scraping. See the 35 USC 103 rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pappas (U.S. Patent Application Publication No. 20180301211) teaches systems and methods for an electronic community medical marijuana network.
Varshey (U.S. Patent Application Publication No. 20150161531) teaches a method for association-based product design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.F.D./Examiner, Art Unit 3626              



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626